bKUHN, J.,
concurring.
I concur in the result reached by the majority and make the following observations. I believe the time is ripe for the legislature' to revisit the subject of class actions. Class action litigation was created to assist litigants by providing a procedurally effective means of disposing of multiple claims expeditiously and inexpensively. These goals are frequently frustrated. Forum selection, venue determinations, class certification, and other issues peculiar to class action suits, should be clearly, concisely, and directly addressed by the legislature to prevent abuse of the legal system and clogging of the courts potentially created by class actions. For these reasons, I respectfully concur. ,